 1                                                                  Hon. Richard A. Jones
 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 6                                 AT SEATTLE
 7
     UNITED STATES OF AMERICA,
 8                                                    No. CR10-336RAJ
                            Plaintiff,
 9                                                    ORDER ON DEFENDANT’S
             v.                                       MOTION FOR EARLY
10                                                    TERMINATION OF
     COLTON HARRIS-MOORE,                             SUPERVISED RELEASE
11
                            Defendant.
12

13          THIS MATTER is before the Court on the Defendant’s Motion for Early
14   Termination of Supervised Release. Dkt. #79. For the reasons below, the Court
15   DENIES Defendant’s motion.
16          Following a plea of guilty to the crimes of Bank Burglary, Interstate
17   Transportation of a Stolen Aircraft, Interstate and Foreign Transportation of a Stolen

18   Firearm, Fugitive in Possession of a Firearm, Piloting an Aircraft Without a Valid

19   Airman’s Certificate, and Interstate Transportation of a Stolen Vessel, the Defendant
     was sentenced to 78 months of imprisonment to be followed by a term of three years
20
     of supervised release and an obligation to pay $1,336,429.11 in restitution.
21
     Defendant now asks this Court to relieve him of the remaining approximately five
22
     months of supervision.
23
            The Defendant predicates the basis for his release upon two primary
24
     justifications. The first includes his desire to travel out of this Court’s jurisdiction to
25
     take advantage of “work opportunities” that have been available to him for the last
26
     year. He represents that these opportunities would enable him to satisfy his

      ORDER ON DEFENDANT’S
      MOTION FOR EARLY TERMINATION
      OF SUPERVISED RELEASE - 1
 1   restitution obligations sooner. Dkt. #79, p. 2. The second justification is his desire
 2   to travel outside of the United States to visit friends domestically and internationally
 3   in London, France, China or Korea. Dkt. #79-3, p. 2.
 4          Addressing the first basis for his request, the Court confirms that it is a noble

 5   assertion that the Defendant wishes to take advantage of work opportunities to pay

 6   his restitution at a quicker pace. The Defendant has failed, however, to provide this
     Court with a single declaration, communication or confirmed offer from any person
 7
     or entity verifying or providing any detail or specifics on whether the Defendant’s
 8
     engagement with these TV shows were real opportunities or just exploratory
 9
     communications. At best, we have defense counsel’s terse summary of “talks to be a
10
     potential participant in the hit TV show ‘Alone,’ seen on the History Channel.”
11
     Dkt. #89, p. 2.
12
            Whether these “talks” would bear fruit for the Defendant or not, the real issue
13
     is that according to the United States Probation Officer, the Defendant never made a
14   specific request asking for approval to take advantage of these or any work
15   opportunities if they existed in reality in the first place. In fact, Mr. Harris-Moore’s
16   Probation Officer has confirmed that the Defendant did not request any travel
17   permits for work or vacation travel prior to filing the instant motion. At best, the
18   record suggests that Mr. Harris-Moore was seeking a transfer of jurisdiction for
19   supervision, which is significantly different than a routine travel authorization

20   request. Transfers of jurisdiction require judicial approval from this Court, as well
     as the state for which transfer is being requested.
21
            The assigned probation officer has additionally confirmed that the Defendant
22
     only recently advised the probation office of any specific travel requests and there is
23
     no record that even these were denied by any U.S. Probation Officer. At best we
24
     have the assigned probation officer representing that he was willing to consider and
25
     possibly approve travel requests outside this district to accommodate Mr. Harris-
26


      ORDER ON DEFENDANT’S
      MOTION FOR EARLY TERMINATION
      OF SUPERVISED RELEASE - 2
 1   Moore’s employment and travel endeavors had he only asked before filing this
 2   motion.
 3          It is also of interest to this Court that nowhere in Mr. Harris-Moore’s letter to
 4   this Court did he personally represent that he had requested vacation travel or work

 5   travel that was denied.

 6          Rather than seek approval for travel first from his probation officer,
     Defendant elected to supersede that process and make direct application to this
 7
     Court, bypassing what this Court would expect of any probationer: report to one’s
 8
     probation officer, advise of any change in circumstances or modifications in
 9
     supervision before seeking relief from the Court. This is what is expected of any
10
     person under conditions of supervision. This process was not utilized by the
11
     Defendant. Instead, the Defendant is asking this Court to terminate his supervision
12
     outright or place him on unsupervised probation reporting directly to this Court.
13
     This request is untenable and would usurp one of the primary duties of a probation
14   officer, which is to supervise convicted felons.
15          Defendant’s lawyer represents a series of exchanges that Mr. Harris-Moore
16   ostensibly had with his U.S. Probation Officer. Dkt. #84. Each of these assertions
17   has been denied by Mr. Harris-Moore’s assigned probation officer. Dkt. #88. Thus,
18   the Court is left with Mr. Harris Moore’s attorney’s beliefs of exchanges her client
19   had with his probation officer, the U.S. Probation Officer’s denial of the accuracy of

20   those representations, and Mr. Harris-Moore’s letter to the Court which lacks any
     specifics about any requests to travel or history of denials for travel. This record
21
     does not support granting the Defendant’s request.
22
            The Court is pleased to be advised of how well Mr. Harris-Moore has
23
     performed on supervision, including refraining from the use of drugs and alcohol,
24
     not associating with criminals, and engaging in otherwise law-abiding behavior.
25
     While his conduct has been laudable, particularly regarding the amount of restitution
26


      ORDER ON DEFENDANT’S
      MOTION FOR EARLY TERMINATION
      OF SUPERVISED RELEASE - 3
 1   he has paid, remaining in compliance with conditions of supervision is what is
 2   expected of every probationer.
 3             Mr. Harris-Moore has the perception that the only way he can serve as an
 4   example for others is with early termination of his supervision so he can enjoy

 5   “…the freedom to travel unencumbered, as well as the freedom to conduct

 6   business.” Dkt. #79-3, p. 3. He fails to appreciate that another way to serve as an
     example to others is to satisfy his complete sentence for the myriad of egregious
 7
     crimes he committed and damage he did to the lives of a number of victims. Mr.
 8
     Harris-Moore can just as well be the example he professes when he is released from
 9
     supervision in five months. Upon completion of his entire sentence and continued
10
     effort to deliver on his promise to make everyone whole, Mr. Harris-Moore can shed
11
     the “Barefoot Bandit” moniker and instead be known as Colton Harris-Moore, the
12
     role model for having turned his life of challenges into a success story to inspire
13
     others.
14             For these reasons, the Defendant’s Motion for Early Termination of
15   Supervised Release is DENIED.
16

17        DATED this 24th day of May, 2019.
18

19                                                     A
                                                       The Honorable Richard A. Jones
                                                       United States District Judge
20

21

22

23

24

25

26


      ORDER ON DEFENDANT’S
      MOTION FOR EARLY TERMINATION
      OF SUPERVISED RELEASE - 4
